PER CURIAM.
Angel E. Sanchez appeals from the trial court’s denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, alleging that his plea was based on attorney mis-advice and Sanchez’ failure to understand the consequences of his plea. After a review of the record of the evidentiary hearing on Sanchez’ motion, we reverse and remand with directions to vacate the plea. The parties will then be placed in the position in which they stood prior to the plea agreement.
Reversed and remanded with directions.